Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 18, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144169                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
                                                                                                                      Justices
            Plaintiff-Appellee,
  v                                                                 SC: 144169
                                                                    COA: 297692
                                                                    Wayne CC: 09-027558-FC
  MICHAEL EUGENE CHILDS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 13, 2011
  judgment of the Court of Appeals is considered. With regard to the defendant’s Issue I,
  pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we AFFIRM the result
  reached by the Court of Appeals, but VACATE that part of the Court of Appeals opinion
  holding that the autopsy report was not testimonial and, therefore, that its admission did
  not violate the defendant’s Sixth Amendment right to be confronted with the witnesses
  against him. In particular, we disagree with the Court of Appeals reliance on
  MRE 803(8) and its determination that the autopsy report was not prepared in
  anticipation of litigation, see Bullcoming v New Mexico, 564 US __; 131 S Ct 2705; 180
  L Ed 2d 610 (2011). Nonetheless, we agree that the defendant is not entitled to relief.
  Defense counsel stipulated to the admission of the autopsy report. Even assuming,
  arguendo, that there is merit in the defendant’s claim that his counsel was ineffective in
  this regard, the Court of Appeals correctly held that the admission of the report was not
  outcome determinative. In all other respects, leave to appeal is DENIED, because we are
  not persuaded that the remaining questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 18, 2012                      _________________________________________
           p0411                                                               Clerk